Dissenting Opinion by
Price, J.:
I agree with all of the majority’s conclusions except for its last which remands for an evidentiary hearing solely on the issue of whether the appellee was given a full and fair hearing on its counterclaim. Section 22 of the Construction Industry Arbitration Rules of the American Arbitration Association, which is applicable to the instant dispute, provides that either party to such an arbitration dispute may demand a record of such proceedings. There was no such demand made herein by appellee. Furthermore, at no place in the proceedings before the lower court is there a request for an eviden-tiary hearing to create a picture of arbitration proceedings.
In such a posture I believe appellee, as the party alleging such lack of a full and fair hearing, has waived *136such a complaint by its failure to demand a record. This would be particularly applicable to Common Law Arbitration and arbitration under the Act of 1927.1
I would reverse the order of the lower court and direct the entry of an order confirming the Arbitration Award.

. Pennsylvania Arbitration Act, Act of April 25, 1927, P.L. 381, No. 248, §1 (5 P.S. § 161) et seq.